- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF) 00.108.786/0001-65 Corporate Registry (NIRE) 35.300.177.240 Publicly-Held Company Rua Verbo Divino no. 1.356 - 1º andar, São Paulo-SP MATERIAL FACT Net Serviços de Comunicação S.A. ( NET ), in accordance with Paragraph 4 of Article 157 of Law 6404/76 and CVM Instruction 3 58/02, hereby informs the public and its shareholders that, on this date, it became aware of the Material Fact (Material Fact) published by Embratel Participações S.A. (Embrapar), in which Embrapar informed the market that its subsidiary, Empresa Brasileira de Telecomunicações S.A.  EMBRATEL, a corporation headquartered in the city and state of Rio de Janeiro, at Av. Presidente Vargas, no. 1012, Centro, inscribed in the corporate taxpayers register (CNPJ/MF) under no. 33. 530.486/0001-29, acquired forty-nine million, eight hundred and forty-seven thousand, eight hundred and sixty-three (49,847,863) of the preferred shares issued by NET that the period for exercising the right of sale by the holders of the outstanding preferred shares issued by NET, which began on October 13, 2010, expired on January 13, 2011, in accordance with item 1.3.3 of the Notice of Public Tender Offer. In view of the above, Embratel now holds 210,838,097 preferred shares, corresponding to 92.27% of all preferred shares of NET , and Embrapar now holds, together with its subsidiary Embratel, 223,080,448 preferred shares, corresponding to 97.63% of all preferred shares of NET . The current direct and indirect interest held by Embrapar, together with its subsidiary Embratel , in NET is 91.86%. Rio de Janeiro, January 19, 2011. José Antônio Guaraldi Félix CEO and Investor Relations Officer NET SERVIÇOS DE COMUNICAÇÃO S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 19, 2011 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
